Case 5:18-cv-01983-LCB Document 221-12 Filed 05/19/21 Page 1 of 2            FILED
                                                                    2021 May-19 PM 06:35
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                    EXHIBIT L
      Case 5:18-cv-01983-LCB Document 221-12 Filed 05/19/21 Page 2 of 2




                   Proffer of Testimony of Franklin Haney, Sr.

      Franklin Haney, Sr. (“Haney, Sr.”) will testify by deposition, in accordance

with the attached deposition excerpts, as follows: The day after Bill McCollum

made a presentation to the City of Memphis regarding potential cost savings to the

City if it would use a power source other than TVA, I along with Larry Blust met

with Bill Johnson and Sherry Quirk. Johnson was upset about the comments

McCollum made to the City of Memphis. Larry Blust and I made a proposal to TVA

whereby ND and TVA would enter into a joint venture and ND would share with

TVA any revenue from the sale of the power of Memphis from Bellefonte.
